NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  JOSHUA MARTIN MELECIO, Petitioner.

                         No. 1 CA-CR 14-0802 PRPC
                             FILED 11-1-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-134412-001
                             CR2011-134851-001
                 The Honorable Roger E. Brodman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Joshua Martin Melecio, Buckeye
Petitioner Pro Se
                           STATE v. MELECIO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1            Joshua Martin Melecio petitions for review of the summary
dismissal of his second notice of post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review and deny
relief.

¶2            Melecio pled guilty to two counts of armed robbery and was
sentenced in accordance with the plea agreements to concurrent fifteen-
year prison terms. After having his first post-conviction relief proceeding
dismissed in 2012, Melecio filed an untimely and successive notice of post-
conviction relief in 2014 indicating intent to raise claims of newly
discovered evidence and ineffective assistance of post-conviction relief
counsel. Finding that Melecio failed to state a claim for which relief could
be granted, the superior court summarily dismissed the notice.

¶3           We review the summary dismissal of a post-conviction relief
proceeding for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17
(2006). Furthermore, we may affirm the superior court’s ruling “on any
basis supported by the record.” State v. Robinson, 153 Ariz. 191, 199 (1987).

¶4            The superior court properly dismissed Melecio’s notice of
post-conviction relief. Because the notice was untimely, Melecio was
precluded from raising a claim of ineffective assistance of counsel. Ariz. R.
Crim. P. 32.4(a); see also Ariz. R. Crim. P. 32.1(a) cmt. (noting claims of
ineffectiveness of counsel fall under Rule 32.1(a)). And while a claim of
newly discovered evidence is one that can be raised in an untimely or
successive post-conviction relief proceeding, Melecio failed to make the
requisite showing in his notice “substantiating the claim and indicating
why the claim was not stated in the previous petition or in a timely manner”
to avoid summary dismissal. Ariz. R. Crim. P. 32.2(b).




                                      2
                 STATE v. MELECIO
                 Decision of the Court

¶5   Accordingly, although we grant review, we deny relief.




                AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              3